DETAILED ACTION
The RCE filed April 29, 2022 has been entered.
This non-final Office action is in response to the claims filed on April 29, 2022.
Status of claims: claims 4, 5, and 16 are cancelled; claims 9-13 and 20 are withdrawn; claims 1-3, 6-8,14, 15, and 17-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2, line 2 are objected to because of the following informalities: “fully closed” should be amended to “fully closed position.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 14, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 – “wherein the transmission arrangement provides the compensating arrangement” is unclear. Is the transmission arrangement part of the compensating arrangement? Or are they separated?  What is meant by “provides?”
Claim 1 – “two deflecting lever elements which are coupled to each other in terms of drive” is unclear. What is meant by “in terms of drive?”
Claim 1 – “provide a drive element for the compensating arrangement” is unclear. The term “provides” isn’t very definite. Also, is “a drive element” the same as the “two drive elements” previously recited?
Claim 2 – “the deflecting unit provides the resetting spring arrangement” is unclear for reasons outlined above.
Claim 3 – “spindle/spindle-nut is unclear. What is meant by “/”?  Is the applicant reciting a spindle or spindle-nut? Or a spindle and a spindle-nut?  Or both? And is there support for both in the specification? Clarification is required.
Claims 3 and 19 – “and/or” is unclear. See paragraph above.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 114 925A1 to Strobel et al. (hereinafter “Strobel”).
Strobel discloses a drive arrangement for adjusting a flap of a motor vehicle between a fully closed and a fully open position, comprising a linear drive 6,9 for producing drive movements and comprising a transmission arrangement 12,19, 20 which is coupled to said linear drive, for transmitting the drive movements, a compensating arrangement 11 which couples two drive elements 12a,12b of the drive arrangement to each other, and, when a limit load between the two drive elements is exceeded, the compensating arrangement is configured to permit a guided compensating movement between the two drive elements, wherein the transmission arrangement provides the compensating arrangement, wherein the transmission arrangement has a deflecting unit with a deflecting lever and wherein the deflecting unit comprises two deflecting lever elements 19,20 which are coupled to each other in terms of drive and provide a drive element for the compensating arrangement. (claim 1)
Strobel, as applied above, further discloses a flap 1 and a drive arrangement as claimed in claim 1 for adjusting the flap (clam 14) and wherein the drive arrangement is for the flap and follows a flap movement. (claim 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 17 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Strobel, as applied above, in view of US 2004/0124672 to Eipper et al. (hereinafter “Eipper”).
Strobel discloses a drive arrangement for adjusting a flap of a motor vehicle between a fully closed and a fully open position, comprising a linear drive for producing drive movements and comprising a transmission arrangement, which is coupled to said linear drive, for transmitting the drive movements,
wherein the transmission arrangement has a deflecting unit with a deflecting lever, and wherein the deflecting unit is coupled on an input side to the linear drive and on an output side of a connecting rod.
Strobel fails to disclose a resetting spring arrangement.
Eipper teaches of a resetting spring arrangement 47 for a drive element 48 of the drive arrangement, and the resetting spring arrangement pretensioning the flap in the mounted state in an adjustment direction.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a resetting spring arrangement to the Strobel flap and include the resetting spring arrangement with the Strobel drive arrangement, as taught by Eipper, in order to facilitate operation and control of the flap. Further, by combining the teaching of Eipper with Strobel, Strobel, as applied above, further discloses that the deflecting unit provides the resetting spring arrangement. (claim 2)
Strobel, as applied above, further discloses wherein the linear drive is configured as a spindle drive with a drive motor and a downstream spindle/spindle-nut transmission, and/or wherein the drive arrangement in the mounted state is for the flap and follows a movement of the flap. (see [0042] of machine translation of Strobel) (claim 3)
Strobel, as applied above, further discloses wherein the deflecting unit produces a deflection of the drive movement by at least 45°. (claim 17)

Allowable Subject Matter
Claims 6-8, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
On page 6 of the applicant’s response filed April 29, 2022, the applicant contends “it is now clearly stated that the two deflecting lever elements of the deflecting unit form the compensating arrangement.”  The examiner respectfully disagrees, as noted in the 112 rejections above. 
On page 7 of the applicant’s response filed April 29, 2022, the applicant contends “Strobel fails to teach or suggest a resetting spring arrangement.” The examine agrees. However, Eipper, not Strobel, is cited for the teaching of the resetting spring arrangement.
On page 8 of the applicant’s response filed April 29, 2022, the applicant contends:

    PNG
    media_image1.png
    171
    643
    media_image1.png
    Greyscale

	The examiner respectfully disagrees. First, Strobel, Eipper, and applicant’s device are all of the same field of endeavor. Second, modifying Strobel with the teachings of Eipper would not destroy the functionality of Strobel. Third, including the resetting spring arrangement of Eipper may in fact assist with linear movement of the Strobel device. Thus, the examiner maintains that 
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a resetting spring arrangement to the Strobel flap and include the resetting spring arrangement with the Strobel drive arrangement, as taught by Eipper, in order to facilitate operation and control of the flap.
	On page 8 of the applicant’s response filed April 29, 2022, the applicant contends “the combination of Strobel and Eipper would have replaced the linear drive 6,9 of Strobel with the linear drive 48 and the resetting spring arrangement 49 of Eipper.”  The examiner disagrees.  The combination does not require, nor does the rejection of claim 2 include, swapping the linear drive of Strobel with the linear drive of Eipper.
	To further prosecution, the examiner suggests focusing on grammar and clarity of claim language as well as focusing on structure of the applicant’s device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcus Menezes whose telephone number is (571)272-5225.  The examiner can normally be reached on M-F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634